LOURIE, Circuit Judge,
dissenting in part.
Because the jury’s verdict that the claims are not invalid for lack of written description is not supported by substantial evidence, I would reverse the district court’s denial of the motion for JMOL, hold the relevant claims to be invalid, and vacate the damages and attorney fees awarded to Unocal. Because the district court did not abuse its discretion in concluding that Unocal did not engage in inequitable conduct, I would affirm that decision. I would not reach the anticipation issue.
Unocal’s ’393 patent is directed to specific gasoline compositions, albeit compositions defined by ranges of properties. No matter how an invention is claimed, it must be described in the specification. The claimed compositions were not so described. The majority supports its affir-mance of the denial of the JMOL using enablement reasoning. It points to the numerous references in the specification to teachings of the various ways one may obtain particular combinations of properties for the fuels. These are general descriptions of how to make fuel compositions, not descriptions of the claimed compositions. They may also constitute descriptions of processes for obtaining various characteristics of fuel compositions, but it is specific compositions that are claimed here, not processes. There are written descriptions of other particular compositions in the specification, but they are not written descriptions of the inventions claimed here. It is in fact undisputed that the specification discloses no distinct embodiments corresponding to any claim at issue.
The majority supports its decision in part with two charts purporting to show detailed support in the specification for claims 117 and 125. However, the description that the majority provides, with commendable thoroughness, shows the weakness of its conclusion. The claimed compositions do not appear in the specification as such. The charts were synthesized by pulling together various directions in the specification in order to constitute the claimed compositions. Note the references to different parts of the specification for the various components. The patent does not contain such complete descriptions of those compositions; they were presumably prepared after the grant of the patent for purposes of litigation by Unocal. Erroneously, they were accepted by the jury, the trial judge, and the appellate majority.
Unocal’s original application contained 82 claims. During the course of prosecution, 161 claims were added and 47 canceled. Ultimately, 196 claims issued, but Unocal later disclaimed all but the 41 at issue in this case. None of these claims were in the original application; all were added by amendment.
The written description requirement ensures that, at the time a patent application is filed, the inventor has possession of the invention claimed. See Vas-Cath v. Ma-*1003hurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116 (Fed.Cir.1991). It also serves the obvious purpose of telling the public what it is that has been invented. Possession of the invention at the time of filing is best shown by a precise description in the text of the patent specification of all of the aspects of the claimed invention. It, is well-established that each claim in a patent constitutes a separate invention, see, e.g., Jones v. Hardy, 727 F.2d 1524, 1528, 220 USPQ 1021, 1024 (Fed.Cir.1984); thus, a written description of the invention of each claim as such must be provided if the statutory requirement is to be met as to that claim.
It is true that a patent need not describe the claimed subject matter in precisely the same terms as used in the claims, see Vas-Cath, 935 F.2d at 1563-64, 19 USPQ2d at 1116; however, it must still describe the invention with all its claimed limitations in some manner, see Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed.Cir.1997); In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1979). “Precisely how close the original description must come to comply with § 112 must be left to case-by-case development.” Vas-Cath, 935 F.2d at 1561, 19 USPQ2d at 1116 (citing In re Smith, 59 C.C.P.A. 1025, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972)).
It is clear beyond peradventure that there is no written description of any of the claimed compositions as such. There surely is a description of most of the particular claim limitations of the various claims, but that is not the same as a description of a specific composition described by a particular selection of those characteristics. If the written description does not use precisely the same terms used in a claim, the question then is whether the specification directs or guides one skilled in the art to the subject matter claimed. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1570, 39 USPQ2d 1895, 1904 (Fed.Cir.1996). One of our predecessor courts analogized the requirement that the written description direct one to the claimed subject matter to “blaze marks” on specific trees that mark a trail through a forest. See In re Ruschig, 54 C.C.P.A. 1551, 379 F.2d 990, 994-95, 154 USPQ 118, 122 (CCPA 1967). It found that a broad generic disclosure failed to constitute a description of a specific claimed compound. We have subsequently stated that without such specific direction, a general disclosure will not be sufficient to support narrowly claimed subject matter. See Fujikaiua, 93 F.3d at 1571, 39 USPQ2d at 1905 (“In the absence of [ ] blazemarks [that the claimed compounds were of special interest], simply describing a large genus of compounds is not sufficient to satisfy the written description requirement as to particular species or subgenuses.”). That direction must be expressed in “full, clear, concise, and exact” language. See Fields v. Conover, 58 C.C.P.A. 1366, 443 F.2d 1386, 1391, 170 USPQ 276, 280 (CCPA 1971); In re Ahlbrecht, 58 C.C.P.A. 848, 435 F.2d 908, 911, 168 USPQ 293, 296 (CCPA 1971); Ruschig, 379 F.2d at 996, 154 USPQ at 123.
Each of the claims .at issue here recites a fuel having a specific combination of different fuel characteristics. Although the specification separately describes most of the individual characteristics of the combinations, it is undisputed that none of the claims at issue is matched in the specification by the combination of characteristics required by that claim. A reasonable juror could not find that the application shows possession of those combinations of characteristics by blazing a clear trail to them.
Unocal points to descriptions of individual, fuel characteristics at column 14 of the specification, as well as to the prosecution history. However, column 14 simply outlines the range of variation of TIO and T50, olefin content, and RVP in order to obtain emission reductions. This is an enablement disclosure, not a description of particularly claimed compositions. Describing these individual fuel characteristics in broad terms is not the same as describing *1004an invention reciting specific combinations of fuel characteristics. The question is not whether each of the claim limitations finds support in the specification but whether the inventions claimed, fuels having specific combinations of characteristics, finds such support. The simple direction to adjust more than one fuel characteristic at a time does not direct one to, and thus does not show possession of, any of the claimed combinations of fuel characteristics. One must pick and choose among eight different types of fuel characteristics, broadly described, in order to arrive at any of the claimed combinations.
For example, as indicated earlier, to arrive at one of the combinations described in claim 117, Unocal had to pick through the specification to find the claimed limitations. Four of the limitations — the T50, RVP, olefin, and paraffin limitations — fell within ranges broadly described, but there is no direction to a composition having all of these limitations in the particular ranges claimed. Furthermore, no specific T90 ranges are described anywhere in the specification except in Table 1, which recites only certain general ASTM standards. Unocal had to point to an original, canceled claim to support the T90 value chosen, but that characteristic was part of a composition no longer claimed and no longer part of the specification. Lastly, the specification repeatedly describes fuels with a T10 less than 140° F, but the claim recites a fuel with a maximum T10 of 158° F. The specification’s only recitation of a fuel with a T10 of 158° F is one of the ASTM standards in Table 1, not a part of a described embodiment of the invention. By picking and choosing, one can thus find all of the limitations, but the specification gives no direction, let alone the “full, clear, concise, and exact” direction required, to the claimed combination. The same picking and choosing is required to arrive at all of the claims asserted. When one has to pick and choose among a wide range of variables to construct a claim, the subject matter of that claim has not been described as required by the statute; possession' has not been demonstrated.
Unocal makes numerous references to what the specification teaches. It does so by referring to general descriptions of the possible variables. The specification does in fact contain a written description of methods for lowering auto emissions. It also teaches how to make various types of compositions and methods, but does not contain a written description of the specifically claimed compositions. It is well settled that the enablement requirement is separate and distinct from the written description requirement of § 112, ¶ 1, see Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1117, and that a specification may enable one skilled in the art to make and use an invention and yet still not describe it, see id. at 1562, 935 F.2d 1555, 19 USPQ2d at 1115. Whether the specification fulfills the enablement requirement by teaching how to make the claimed combinations is not before us; the fact remains that it does not describe any one of the claimed compositions. In fact, the extensive recitation of differing ranges and preferences for particular characteristics is in stark contrast to the lack of any specific description of a composition, particularly a composition set forth in the current claims.
Unocal’s reference to the broad ranges of the characteristics of the various gaso-lines also may be an adequate written description of a generic group of gasolines defined broadly by those characteristics. However, such a generic claim is not before us. We only have claims defining compositions by a specific set of claim limitations, none of which compositions finds a specific description in the patent specification. In Ruschig, the Court of Customs and Patent Appeals held that a general formula containing variables that each include a number of possible groups does not describe each composition within its scope. The court stated that “[sjpecific claims to single compounds require reasonably specific supporting disclosure_” Ruschig, 379 F.2d at 994, 154 USPQ at *1005122. The same applies to the specific compositions here. The court in Ruschig found certain alleged “guides” in the specification inadequate, stating that “we are looking for blaze marks which single out particular trees. We see none.” Id. at 995, 54 C.C.P.A. 1551, '379 F.2d 990, 154 USPQ at 122. The court distinguished the written description requirement from en-ablement, which it considered might have been satisfied by the specification. See id. Ruschig is directly pertinent to the present case, and the fact that Unocal’s patent claims multiple species of compositions in no way lessens the force of Ruschig as relevant precedent here. Each of the claims in the ’393 patent suffers from the same defect.
Attempting to distinguish Ruschig, the majority asserts that this is a Ralston Putrina case, but the Ralston Purina opinion itself states that written description cases must be decided on a case-by-case basis. See Ralston Purina Co. v. Far-Mar-Co, Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed.Cir.1985). In finding satisfaction of that requirement, it distinguishes a number of cases in which the requirement was not met “due to a number of different factors.” See id. The case-by-case analysis advocated in Ralston Purina leads in this case to the reality that the requirement has not been satisfied.
I recognize that this is a jury trial and that the written description requirement is a question of fact concerning which we owe considerable deference. However, jury verdicts are not irreversible if substantial evidence is lacking. Substantial evidence is that minimum quantum of evidence from which a reasonable jury might afford relief. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986) (holding that “merely colorable” or “not significantly probative” evidence is insufficient to meet the substantial evidence standard); Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (“Substantial evidence is more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”). If a reasonable jury could not have found the facts necessary to support a verdict, the trial judge or reviewing court should reverse.
This is a highly complicated case, involving a patent that is difficult to fathom. One needs to analyze these claims the way one plans a trip, with a road map, in detail, on paper. Multiple claim dependencies and multiple claim limitations make the task difficult. The complexity of the case is further increased by the way in which the patent application was prosecuted, with wholesale cancellation and addition of claims seemingly irrespective of whether their subject matter was properly disclosed. It is easy to see how one could go astray.
A reasonable juror is one who has done his or her homework, as described above, in order to determine what each claim covers, and where in the specification there is support for such claims. The result here speaks for itself. When such analysis is performed here, it is plain that the claimed compositions are not described in the patent. No reasonable jury, carefully reading and examining the patent specification, could conclude otherwise, ie., that the patent specification’s descriptions of individual fuel characteristics or the teachings that multiple fuel characteristics can be varied in particular ways constitutes a sufficient written description of the compositions of any of the claims. I therefore respectfully dissent from the conclusion of the majority that the claims have not been shown to be invalid.